Citation Nr: 0321765	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-21 364	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant had service in the Army Reserve, including 
initial active duty for training from October 1972 to April 
1973, and later periods of active duty for training and 
inactive duty training.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 RO 
rating decision which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a left hip disability.  The appellant 
testified at a Board videoconference hearing in September 
2001.  In November 2001, the Board remanded this appeal to 
the RO for further development.  The Board indicated that the 
proper issue on appeal was entitlement to service connection 
for a left hip disability and that the RO should conduct a de 
novo review of the claim.  


FINDINGS OF FACT

The appellant's left hip disability began as a result of 
injury during a period of active duty for training in June 
1990.  


CONCLUSION OF LAW

A left hip disability was incurred in service.  38 U.S.C.A. 
101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant had service in the Army Reserve, indlucing 
initial active duty for training from October 1972 to April 
1973.  He had later service in the Army Reserve until 
December 1995, with the usual periods of active duty for 
training (typically two-week annual training) and inactive 
duty training (typically monthly weekend drill).  The 
available service personnel records include a Chronological 
Statement of Retirement Points which indicated that the 
appellant had fifteen active duty points from August 1989 to 
August 1990.  An Army Reserve Components Unit of Reserve 
Training report included a notation that the appellant had 
reserve training from June 2, 1990 to June 16, 1990.  

The available service medical records do not refer to 
complaints of or treatment for a left hip disability.  A 
March 1973 examination report included a notation that the 
veteran's lower extremities were normal as did a May 1977 
objective examination report.  An August 1981 examination 
report also included a notation that the veteran's lower 
extremities were normal.  

Private treatment records dated in June 1990 from the St. 
Edwards Emergency Medical Center indicate that the appellant 
was hospitalized for a seizure.  A June 1990 Patient 
Registration form from such facility noted that the veteran's 
"employer" was the Army Reserve.  There was also a notation 
that the "name of insurance company" was the National 
Guard/Reserve/Active.  A June 1990 discharge summary related 
an admission date of June 4, 1990 and a discharge date of 
June 7, 1990.  The discharge summary reported that the 
appellant was admitted on an unassigned call by the emergency 
room and that he was working with the National Guard/Reserve 
when he became dizzy, nauseated, and vomited.  It was noted 
that the appellant did not remember anything else and that he 
apparently had a grand mal seizure with incontinence and 
confusion post-ictally.  The report indicated that the 
seizure was witnessed by other guardsman and that the 
appellant had no history of seizures in the past.  The 
appellant also reported that he had a left groin trauma the 
previous day in the course of his actions in the field.  As 
to the physical examination, it was reported that there was 
an ecchymosis in the appellant's left groin at the site of 
the previous trauma.  The report indicated that a physician 
was consulted and that it was felt that the seizures were 
probably contributed to by alcohol withdrawal with a history 
of drinking very heavily on the night of June 1, 1990 and 
sleep deprivation as well as physical exertion.  The 
discharge diagnosis was seizure disorder, probably multi-
factorial etiology.  

The June 4, 1990 consultation report noted that the appellant 
was evaluated for an episode that occurred while at Fort 
Chaffee.  It was reported that the appellant was currently in 
the Reserve and that he was out on the range the day of the 
episode.  In addition to his symptoms as to his seizure, the 
appellant reported that on June 2, 1990, he was hit in the 
left groin and developed a considerable hematoma with 
ecchymosis in the left inguinal region.  It was noted that 
the injury was sustained from a truck and that such was 
bothering him on the day of the seizure event.  The 
consultation report related an impression of probable 
seizure, generalized tonic clonic in type, etiology to be 
determined.  Possible contributing factors were reported to 
be alcohol withdrawal and chronic current sleep deprivation.  

A radiological reported dated June 5, 1990, as to the 
appellant's pelvis and left hip, related, as to an 
impression, that there was some minimal asymmetric lucency 
just medial and superior to the acetabulum that was probably 
not significant, but that depending upon the clinical 
circumstances, the area might be further assessed with a bone 
scan and/or tomogram, or computerized axial tomography, to be 
certain that it was not significant.  A June 7, 1990 report 
of an anterior posterior tomography of the appellant's left 
hip noted, as to an impression, that the lucency described 
just medial and above the left acetabulum was symmetric at 
tomography and that there was no significant abnormality was 
identified at tomography.  

Additional private treatment records dated from November 1991 
to May 1997 show that the appellant was treated for a left 
hip disability.  A November 1991 report from the University 
of Arkansas for Medical Sciences University Hospital noted 
that the appellant was seen with left hip pain since 
approximately March 1991.  It was reported that the appellant 
had a history of alcoholism.  The examiner indicated that the 
appellant had a marked limp and some limitation of the left 
hip and that X-rays showed that he had an aseptic necrosis 
and collapse on the left.  A November 1991 statement from C. 
L. Nelson, M.D., noted that the appellant had an aseptic 
necrosis with collapse of the head and that, at such a stage, 
he would usually require a joint replacement arthroplasty.  
It was reported that they were going to do a magnetic 
resonance imaging study to be sure he did not have an 
avascular necrosis of the right hip.  A December 1991 report 
of a magnetic resonance imaging study of the pelvis related 
an impression of a marked decreased signal within the 
anterior and superior portion of the head of the femur with 
changes within the central portion of the head.  It was 
reported that such findings were related to advanced changes 
of avascular necrosis of the head.  Joint effusion with 
extension of the fluid underneath the ileopsoas muscle was 
also noted.  

A January 1992 operative report from the University Hospital 
of Arkansas noted that the appellant underwent a left total 
hip arthroplasty.  The postoperative diagnosis was avascular 
necrosis of the left hip, left femoral head.  The February 
1992 discharge summary from such facility indicated that the 
appellant had a history of alcohol abuse and that he 
presented with a four-month history of increasing left hip 
pain.  It was noted that radiographs showed avascular 
necrosis of the left femoral head and collapse.  The 
discharge summary noted that the appellant underwent a 
cementless left total hip arthroplasty.  The diagnosis was 
osteoarthritis and avascular necrosis, left hip.  A May 1997 
treatment entry from the Mercy Medical Clinic noted that the 
appellant was seen for left hip and right knee pain.  

A February 1998 lay statement from D. [redacted]
, reported that he 
was with the appellant in the Army Reserve the day his hip 
was injured.  It was noted that a toolbox with a tongue was 
being moved into position and that the appellant was between 
a vehicle and the toolbox tongue.  Mr. [redacted]
 reported that 
the toolbox tongue was pushed into the appellant's left hip 
and testicles and pressed him against the vehicle causing 
injury and bruising.  In a September 1998 statement the 
appellant related a similar history.  He also indicated that 
when he was not working in the Reserve, he worked as a log 
cutter which required a lot of physical labor.  The appellant 
stated that his hip was healthy and never interfered with his 
job until after the injury.  The appellant argued that his 
accident while on duty was the cause of his hip surgery and 
also the reason that he received disability benefits from the 
Social Security Administration.  

Available records from the Social Security Administration 
indicate that the veteran was receiving disability benefits.  

A November 1999 lay statement from C. W. [redacted]
 indicated 
that he was present with a unit in Hot Springs, Arizona on 
June 2, 1990, when the appellant was guiding a tool trailer 
and the hook-up slipped trapping him between the tool trailer 
and a five-ton truck resulting in his left hip being injured.  
A November 1999 lay statement form D. [redacted]
 noted that he was 
present when the appellant was injured on June 2, 1990.  He 
reported that when the appellant was guiding a tool trailer 
onto a five-ton truck and other soldiers were pushing, the 
tongue of the trailer hit the trailer hitch and smashed the 
veteran in-between causing an injury to his left hip.  A 
November 1999 lay statement from M. W. [redacted]
 related similar 
information.  He stated that on June 2, 1990, the veteran was 
hooking up a tool trailer to a five-ton dump truck and was 
smashed between the tongue of the trailer and the dump truck 
causing an injury to his left hip.  

A November 1999 statement from M. Verser, M.D., reported that 
the veteran was in the military in 1990 when he sustained a 
left hip injury by a tool trailer.  Dr. Verser stated that 
the veteran subsequently had avascular necrosis and total hip 
replacement which was likely the result of the injury.  

In an April 2000 statement, J. Davis, M.D., reported that he 
was the appellant's family doctor from 1980 to his retirement 
in 1995.  Dr. Davis stated that the appellant was disabled 
because of hip disease.  It was noted that the veteran's 
disability was, and had been, verified by a Social Security 
Administration disability determination in the past two 
years.  Dr. Davis reported that in 1992, he referred the 
appellant to the University of Arkansas Medical Center for a 
hip replacement surgery due to ischemia of the head of the 
femur.  Dr. Davis indicated that it was presumed that the hip 
disease was related to an injury the appellant sustained 
while in the Army Reserve approximately two years earlier.  
Dr. Davis also commented that ischemic damage to the head of 
the femur was very difficult to diagnose early in its cause, 
but that the appellant's history of an injury followed by hip 
deterioration was very suggestive of cause and effect.  

The veteran underwent a VA orthopedic examination in July 
2000.  It was noted that the appellant's claims file was 
reviewed.  The appellant stated that in June 1990, he was 
participating in a Saturday Reserve active duty for training 
exercise when he was struck by a tool trailer tongue.  He 
reported that the point of impact was in the frontal aspect 
of the left groin (inguinal area).  It was noted that the 
following Monday he was seen at St. Edward's Hospital in Fort 
Smith and that he was admitted for a primary seizure episode.  
The appellant indicated that he was also seen for the trauma 
at the time of the hospital visit.  The examiner reported 
that the appellant's hospital record at St. Edward's revealed 
that a full diagnostic seizure approach was done and that on 
June 5, 1990, X-rays were obtained of the left hip.  It was 
reported that the X-rays showed an acetabular lucency that 
was described as minimal and that because of the lucency, 
tomograms were ordered and were thought to be negative.  The 
examiner noted that the joint space was preserved in the 
study.  It was reported that the appellant was advised that 
the reason for his seizure at the time of admission was due 
to alcohol withdrawal.  It was further noted that the 
appellant worked as a log cutter and worked until June 1991, 
at which point he stopped because of symptoms in the left 
hip.  The examiner noted that the appellant's symptom in the 
left hip was pain and that he was evaluated at a medical 
center and underwent a total hip replacement by Dr. Nelson in 
December 1991.  The examiner noted that a CT scan of the 
brain on June 5, 1990 revealed mild cerebellar atrophy and, 
at the time, the radiologist stated that it could be 
associated with alcoholism.  It was reported that in a 
history from Dr. Nelson, there was a note of alcoholism and 
that such was the basis for obtaining studies of both hips to 
see if the avascular necrosis was in the process of occurring 
on the right side.  

The impression was left total hip replacement secondary to 
avascular necrosis.  The examiner commented that in his 
opinion, the appellant's past episode of avascular necrosis 
of the left hip was not related to the claim of a left 
hip/groin injury.  It was reported that the correspondence 
from Dr. Verser was noted.  The examiner stated that the X-
ray findings that were described on June 5, 1990, represented 
the precursor of an avascular necrosis process.  The examiner 
indicated that it was more likely that the spontaneous 
avascular necrosis occurred in such fashion secondary to 
alcoholism and that such was a much more likely etiological 
factor.  It was remarked that a blow in the frontal aspect of 
the left groin would not have been of sufficient intensity to 
create a bone lesion.  The examiner noted that a blow in the 
lateral aspect of the hip joint with enough impacting force 
to create avascular necrosis would have produced a prolonged 
period of convalescence and that the appellant would not have 
been able to return to log cutting soon after the incident of 
June 1990.  

In his October 1990 substantive appeal, the appellant stated 
that he was not able to resume his employment as a log cutter 
after his injury during his period of service.  The appellant 
also indicated that civilian doctors had offered opinions 
that his disability was not secondary to alcoholism.  

At the September 2001 Board videoconference hearing, the 
appellant testified that on the morning his hip was injured, 
he was performing two-week annual training.  He reported that 
he got pinned between a trailer and a five and a half-ton 
truck.  The appellant indicated that after the injury, he did 
not go directly to an aid station.  He reported that he was 
black and blue all over and that it got to where he couldn't 
even walk.  The appellant stated that when he did go the aid 
station he was sent to a hospital at Fort Smith and that X-
rays were taken of his hip.  He noted that he was in the 
hospital for three days.  The appellant indicated that 
afterwards he did not go to a doctor right away, but that he 
got to the point where he couldn't walk, and he finally went 
to a doctor.  He stated that the doctor told him that his 
bone had deteriorated and that it was due to the blow he had 
received in his hip.  The appellant indicated that he 
underwent a total hip replacement.  D. [redacted]
 also testified 
in support of the veteran's claim.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
appellant has been informed of the evidence necessary to 
substantiate his claim for service connection for a left hip 
disability.  Identified relevant medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability due to or 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence satisfactorily demonstrates that the appellant 
had a period of active duty for training (annual training) in 
the Army Reserve from June 2, 1990 to June 16, 1990.  Private 
medical records from within the time of this June 1990 
training primarily show treatment for seizures, although the 
appellant was also noted to have a bruise in the left groin 
from recent trauma from a truck during the period of 
training, and radiology studies at that time noted a left hip 
abnormality which was not at that time felt to be 
significant.  Lay statements made in support of the claim 
describe a crushing type injury from a trailer and truck 
during the June 1990 military training, and it appears 
plausible that such an injury may have involved the left hip 
and not merely the left groin where the bruise was located.  
Later medical records from 1991 note that aseptic necrosis of 
the left hip was found, and in early 1992 the appellant had a 
left hip replacement because of aseptic necrosis.  

There are conflicting medical opinions as to the significance 
of the trauma during the June 1990 military training and as 
to whether it led to the aseptic necrosis and the associated 
left hip replacement.  One medical view is that the trauma 
led to the left hip disability.  Another medical view is that 
the trauma was not causative of the left hip disorder, and 
that alcoholism was a more likely cause of the condition.  

After reviewing all the evidence, including the conflicting 
medical opinions, the Board finds that the evidence is about 
equally divided on the material facts for and against the 
claim, and under such circumstances reasonable doubt is to be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b).  
Thus the Board finds that during the appellant's June 1990 
active duty for training he sustained a left hip injury, and 
this led to his left hip disability.  A left hip disability 
was incurred in service, and service connection is warranted.


ORDER

Service connection for a left hip disability is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

